Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on September 9, 2021. Claims 1, 12 and 18 have been amended, claim 10 has been canceled, and claim 21 has been added.
Currently, claims 1-9 and 11-21 are pending, and claims 1, 12 and 18 are independent.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1, 12 and 18 are not sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action, and therefore, the 35 U.S.C. § 101 rejection to claims 1-9 and 11-21 is maintained.  

Response to Arguments
Applicant’s arguments filed on September 9, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that while Example claim 37 improves a user interface by using frequency of use to organize icons, present claim 1 improves a user interface by using user behavior mining data to select the first task for which an option to automate is presented. Accordingly, like Example claim 37, present claim 1 is not directed to an abstract idea, but instead integrates any abstract idea into a practical application and is patent-eligible.
In response to Application’s argument, the Examiner respectfully disagrees. Claim 1 of Example 37 recites the additional elements including “a GUI” and “a processor” for performing the step; and the combination of these additional elements of the processor automatically moving the most used icons to a position on the GUI closest to the Start Icon of the computer system based on the determined amount of use of each icon, which provides a specific improvement over prior systems by modifying the GUI of the computer system based on the result of the abstract idea. Thus, the additional elements integrate the abstract idea into a practical application. In contrast, Applicant’s invention aims to solve an entrepreneurial problem—“make recommendation to automate the task based on the cost of performing the task and a predicted cost of automating the task” (see Abstract); and generating an autonomous program to automatically perform the first task based on a selection of the option and clickstream data that indicates user interface fields modified by users in performing the first task (see claim 1). Here, Claim 1 recites the additional elements including “one or more processors” for accessing a database, causing a user interface to be presented on a display device, and the term “automatically”. These additional elements are recited at a high level of generality and merely invoked as tools to perform generic computer functions of accessing a database for data gathering, and presenting information on a user interface as displaying information on a display device. Whether the first task is to be automatically performed by the autonomous program, none of these additional elements reflects an improvement to the functioning of a computer, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea because the focus of the invention is not on an improvement in computers as tools, but an 


In the Remarks on page 11, Applicant argues that Allen does not teach or suggest “selecting…based on the average duration of the plurality of tasks and the average hourly rates of the users performing the task, a first task of the plurality of tasks”.
In response to Application’s argument, the Examiner respectfully disagrees. Allen discloses determining the average hourly rate for the similar services, and estimating a cost for conducting a job of 12 hour duration in Parramatta is $1200; the selection system estimates the cost of performing the job for each service provider and generates a relative measure of cost effectiveness based on this calculation. See ¶¶ 207-208. Allen further discloses calculating the average cost for the most recent jobs performed by each service provider; certain jobs may even be removed from the sample set used, say the two most expensive and two least expensive job, or all jobs falling outside two standard deviation from the average. See ¶¶ 298-299. Thus, the system of Allen is able to identify the most expensive job of the similar jobs by calculating the total cost of the job based on the average hourly rate and the average hour duration of the past jobs.

In the Remarks on page 12, Applicant argues that Allen does not teach or suggest “causing…a user interface to be presented on a display device, the user interface comprising an option to cause the first task to be automated”.
In response to Application’s argument, the Examiner respectfully disagrees. Allen discloses displaying a user interface with a list of uncompleted jobs on a computer screen, and the user interface comprising options allow a user to check the current status of close, review, and cancel. See Fig. 13.

In the Remarks on page 13, Applicant argues that Allen does not teach or suggest “generating autonomous programs at all, and thus cannot teach generating multiple autonomous programs”.
In response to Application’s argument, the Examiner respectfully disagrees. Allen discloses generating and sending a job confirmation message to the service provider selected for the job; a plurality of service providers are automatically selected from the database, and compiling a list of the plurality of preferred service providers; periodically capturing and storing updated performance criteria to update the stored profile of at least one service provider. See ¶¶ 27-37.  Allen suggests at least automatically perform the selection of service providers.

Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Allen teaches the limitation in the form of Applicant claimed.

  
  

Claim Rejections - 35 USC § 101

The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9, 11 and 21 are rejected below because the claims are directed to a method without tied to a particular machine in the body; Claims 12-17 are directed to a system comprising a memory and one or more processors, which falls within the statutory category of a machine; and Claims 18-20 are directed to a non-transitory computer-readable medium storing executable instructions, which falls in the statutory category of a product.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, claim 1 recites limitations of “accessing user behavior mining data that indicates, for each of a plurality of tasks, an average duration of the task and an average hourly rate of a user performing the task, select a first task of the plurality of tasks based on the average duration and the average hourly rate, based on a selection of the option and clickstream data, generating an autonomous program to perform the first task.” The limitations, 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more processors, a database, a user interface, a display device” and the term “automatically”. However, these additional elements are no more than generic computer components. The Specification discloses these additional elements at a high level of generality and are merely invoked as tools to perform the generic functions in the claim to carry out the abstract idea. For example, The Specification describes “the computer system (software, program, code) for causing the machine 3000 to perform any one or more methodologies in whole or in part. The machine 3000 may be a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), a cellular phone, a smartphone, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions.” See ¶ 213.  Using these additional element in the claims does not add any improvement to the functioning of a computer itself, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 1 recites the additional elements of “one or more processors, a database, a user interface, a display device” and the term “automatically”. However, these additional elements are no more than generic computer components. The Specification discloses these additional elements at a high level of generality and are merely invoked as tools to perform the generic functions in the claim to carry out the abstract idea, at best, these generic computer components may perform the step of accessing/retrieving a database for the user behavior mining data, displaying a user interface on a display device, executing the autonomous program, and receiving interactive user input. However, these functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 12-17 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - method claims 1-11 and product claims 18-20 parallel claims 1-9, 11 and 21 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., (US 2003/0182413, hereinafter: Allen), and in view of Gordon et al., (US 2018/0032997, hereinafter: Gordon).

Regarding Claim 1, Allen discloses a method comprising: 
accessing, by one or more processors from a database, user behavior mining data that indicates, for each of a plurality of tasks, an average duration of the task and an average hourly rate of a user performing the task (see Abstract, ¶ 11, ¶ 22, ¶ 170, ¶ 207, ¶ 320-321); 
selecting, by one or more processors based on the average durations of the plurality of tasks and the average hourly rates of the users performing the tasks, a first task of the plurality of tasks (see ¶ 22-26, ¶ 207-208, ¶ 298-299); 
causing, by one or more processors a user interface to be presented on a display device, the user interface comprising an option to cause the first task to be automated (see Fig. 8, 11-13; ¶ 133-136); and 
based on a selection of the option and clickstream data that indicates user interface fields modified by users in performing the first task, generating, by one or more processors an 
Allen discloses a database comprising a database comprising a plurality of records of the service provider profile including a plurality of comparable performance criteria indicative of the performance attributes (see ¶ 11, ¶ 31); automatically generating a message based upon the user selection of options and a clickstream on the “GO” button (see Fig. 11 and ¶ 266).
Allen does not explicitly disclose mining the user behavior data, and a clickstream identifying fields modified by a user; however, Gordon in an analogous art for user profile management discloses
providing user interface for a plurality of tasks, actions, macros, scripts, and/or any other functions to be performed by either integrated device, the user interface may be entirely user defined or configured automatically based upon observed user behavior; and data mining for user behavior patterns (see ¶ 1269, ¶ 1289, ¶ 1327, ¶ 1671, ¶ 1687); and
clickstream data that indicates user interface fields modified by users in performing the first task (see ¶ 1408, ¶ 1481-1482).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding Claim 2, Allen discloses the method of claim 1, further comprising: 
selecting, based on the average durations of the plurality of tasks and the average hourly rates of the users performing the tasks, a second task of the plurality of tasks (see ¶ 207-208, ¶ 214, ¶ 237, ¶ 272); and 
wherein the user interface comprises a second option to cause the second task to be automated (see Fig. 8, 11; ¶ 12, ¶ 22-26).  
Regarding Claim 3, Allen discloses the method of claim 1, wherein: 
the generating of the autonomous program comprises determining a default value of a parameter of the autonomous program (see Fig. 7A; ¶ 34-35).  

Regarding Claim 4, Allen does not explicitly disclose the following limitations; however, Gordon discloses the method of claim 3, further comprising: 
running the autonomous program (see ¶ 1006, ¶ 1034, ¶ 1072, ¶ 1098, ¶ 1728); and  
Attorney Docket No. 2058.C83US168 Client Ref. No. 190842US01receiving, by the autonomous program, interactive user input to modify the default value (see ¶ 1090, ¶ 1130-1131, ¶ 1155-1156, ¶ 1933).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding Claim 5, Allen discloses the method of claim 1, wherein: 
the user interface comprises a cost of the first task, the cost of the first task being based on the average duration of the first task and the average hourly rate of the user performing the first task (see Fig. 11A; ¶ 296, ¶ 321).  
Regarding Claim 6, Allen discloses the method of claim 1, wherein: 
each task of the plurality of tasks is associated with a process of a plurality of processes, each process of the plurality of processes being associated with multiple tasks of the plurality of tasks (see ¶ 135, ¶ 153-154); 
the selecting of the first task of the plurality of tasks comprises selecting a first process of the plurality of processes, the first process being associated with the first task (see ¶  29, ¶ 98, ¶ 111-112, ¶ 118, ¶ 155-156); 
the option to cause the first task to be automated is an option to cause the first process to be automated (see  ¶ 33-34); and 

Regarding Claim 7, Allen discloses the method of claim 1, further comprising: 
determining, based on a geographic region of the user performing the first task, the average hourly rate of the user performing the first task (see Fig. 7A; ¶ 207, ¶ 232, ¶ 243, ¶ 252); and 
storing, in the database, the average hourly rate of the user performing the first task (see ¶  178, ¶ 183, ¶ 201, ¶ 236).  
Regarding Claim 8, Allen discloses the method of claim 1, further comprising: 
Attorney Docket No. 2058.C83US169 Client Ref. No. 190842US01wherein the selecting of the first task is further based on the degrees of automation for the plurality of tasks (see ¶ 34, ¶ 45, ¶ 309).  
Allen discloses automatically selecting at least one preferred service provider from the database based on the comparison of the performance criteria (see Abstract; ¶ 33).
Allen does not explicitly disclose determining a degree of automation; however, Gordon discloses determining, for each task of the plurality of tasks, a degree of automation for the task (see ¶ 183). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Allen discloses the method of claim 1, wherein: 
the causing of the user interface to be presented on the display device comprises causing the user interface to comprise a graphical indicator that indicates an amount of savings from automating the first task (see Fig. 11; ¶ 26, ¶ 320-321).  
Regarding Claim 11, Allen does not explicitly disclose the following limitations; however, Gordon discloses the method of claim 1, further comprising: 
providing, to a client device, instructions that, when executed by one or more processors of the client device (see ¶ 637, ¶ 880, ¶ 1072), cause the client device to perform operations comprising: 
displaying a second user interface for performing the first task (see ¶ 880-881, ¶ 1033); and 
automatically interacting with the second user interface by executing the autonomous program (see ¶ 1024, ¶ 1034,  ¶ 1084, ¶ 1161, ¶ 1170).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 12, Allen discloses a system comprising: 
a memory that stores instructions (see ¶ 92); and 
one or more processors configured by the instructions to perform operations (see ¶ 104) comprising: 
accessing, from a database, user behavior mining data that indicates, for each of a plurality of tasks, an average duration of the task and an average hourly rate of a user performing the task (see Abstract, ¶ 11, ¶ 22, ¶ 170, ¶ 207, ¶ 320-321);  
Attorney Docket No. 2058.C83US170 Client Ref. No. 190842US01selecting, based on the average durations of the plurality of tasks and the average hourly rates of the users performing the tasks, a first task of the plurality of tasks (see ¶ 22-26, ¶ 207-208, ¶ 298-299); 

based on a selection of the option and clickstream data that indicates user interface fields modified by users in performing the first task, generating an autonomous program to automatically perform the first task (see Fig. 11; ¶ 27-42, ¶ 55, ¶ 111-112, ¶ 169, ¶ 246, ¶ 266, and ¶ 330-333).  

Allen discloses a database comprising a database comprising a plurality of records of the service provider profile including a plurality of comparable performance criteria indicative of the performance attributes (see ¶ 11, ¶ 31); automatically generating a message based upon the user selection of options and a clickstream on the “GO” button (see Fig. 11 and ¶ 266).
Allen does not explicitly disclose mining the user behavior data, and a clickstream identifying fields modified by a user; however, Gordon in an analogous art for user profile management discloses
providing user interface for a plurality of tasks, actions, macros, scripts, and/or any other functions to be performed by either integrated device, the user interface may be entirely user defined or configured automatically based upon observed user behavior; and data mining for user behavior patterns (see ¶ 1269, ¶ 1289, ¶ 1327, ¶ 1671, ¶ 1687); and
clickstream data that indicates user interface fields modified by users in performing the first task (see ¶ 1408, ¶ 1481-1482).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 13, Allen discloses the system of claim 12, wherein the operations further comprise: 

wherein the user interface comprises a second option to cause the second task to be automated (see Fig. 8, 11; ¶ 12, ¶ 22-26).  
Regarding Claim 14, Allen discloses the system of claim 12, wherein: the generating of the autonomous program comprises determining a default value of a parameter of the autonomous program (see Fig. 7A; ¶ 34-35).  
Regarding Claim 15, Allen does not explicitly disclose the following limitations; however, Gordon discloses the system of claim 14, wherein the operations further comprise: 
running the autonomous program (see ¶ 1006, ¶ 1034, ¶ 1072, ¶ 1098, ¶ 1728); and 
receiving, by the autonomous program, interactive user input to modify the default value (see ¶ 1090, ¶ 1130-1131, ¶ 1155-1156, ¶ 1933).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 16, Allen discloses the system of claim 12, wherein: 
the user interface comprises a cost of the first task, the cost of the first task being based on the average duration of the first task and the average hourly rate of the user performing the first task (see Fig. 11A; ¶ 296, ¶ 321).  
Regarding Claim 17, Allen discloses the system of claim 12, wherein: 
each task of the plurality of tasks is associated with a process of a plurality of processes, each process of the plurality of processes being associated with multiple tasks of the plurality of tasks (see ¶ 135, ¶ 153-154); 

the option to cause the first task to be automated is an option to cause the first process to be automated (see  ¶ 33-34); and 
the generating of the autonomous program to automatically perform the first task is part of generating multiple autonomous programs to perform the multiple tasks of the first process (see ¶ 40-42, ¶ 309).  

Regarding Claim 18, Allen discloses a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors (see ¶ 92), cause the one or more processors to perform operations comprising: 
accessing, from a database, user behavior mining data that indicates, for each of a plurality of tasks, an average duration of the task and an average hourly rate of a user performing the task (see Abstract, ¶ 11, ¶ 22, ¶ 170, ¶ 207, ¶ 320-321); 
selecting, based on the average durations of the plurality of tasks and the average hourly rates of the users performing the tasks, a first task of the plurality of tasks (see ¶ 22-26, ¶ 207-208, ¶ 298-299); 
causing a user interface to be presented on a display device, the user interface comprising an option to cause the first task to be automated (see Fig. 8, 11-13; ¶ 133-136); and 
based on a selection of the option and clickstream data that indicates user interface fields modified by users in performing the first task, generating an autonomous program to automatically perform the first task (see Fig. 11; ¶ 27-42, ¶ 55, ¶ 111-112, ¶ 169, ¶ 246, ¶ 266, and ¶ 330-333).

Allen discloses a database comprising a database comprising a plurality of records of the service provider profile including a plurality of comparable performance criteria indicative of the 
Allen does not explicitly disclose mining the user behavior data, and a clickstream identifying fields modified by a user; however, Gordon in an analogous art for user profile management discloses
providing user interface for a plurality of tasks, actions, macros, scripts, and/or any other functions to be performed by either integrated device, the user interface may be entirely user defined or configured automatically based upon observed user behavior; and data mining for user behavior patterns (see ¶ 1269, ¶ 1289, ¶ 1327, ¶ 1671, ¶ 1687); and
clickstream data that indicates user interface fields modified by users in performing the first task (see ¶ 1408, ¶ 1481-1482).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen to include the teaching of Gordon in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more specific database, resulting in more focused solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding Claim 19, Allen discloses the non-transitory computer-readable medium of claim 18, wherein the operations further comprise:  
Attorney Docket No. 2058.C83US172 Client Ref. No. 190842US01selecting, based on the average durations of the plurality of tasks and the average hourly rates of the users performing the tasks, a second task of the plurality of tasks (see ¶ 207-208, ¶ 214, ¶ 237, ¶ 272); and 
wherein the user interface comprises a second option to cause the second task to be automated (see Fig. 8, 11; ¶ 12, ¶ 22-26).  
Regarding Claim 20, Allen discloses the non-transitory computer-readable medium of claim 18, wherein: 
the generating of the autonomous program comprises determining a default value of a parameter of the autonomous program (see Fig. 7A; ¶ 34-35).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Allen and in view of Gordon as applied to claims 1-9 and 11-20 above, and further in view of Roberts et al., (US 2009/0007127, hereinafter: Roberts).

Regarding Claim 21, Allen discloses the method of claim 1, wherein:
the presenting of the option to cause the first task to be automated is in response to a user interaction with the first node (see  (see Fig. 11; ¶ 27-42, ¶ 55, ¶ 111-112, ¶ 169, ¶ 246, ¶ 266).
Allen and Gordon do not explicitly disclose the following limitations; however, Roberts in an analogous art for data parallel processing discloses:
the user interface further comprises a plurality of nodes, a first node of the plurality of nodes corresponding to the first task, each other node corresponding to other tasks of the plurality of tasks, each node comprising a visual indication of whether the corresponding task is within a predetermined performance range, the first node Title: PROCESS IMPROVEMENT BASED ON USER BEHAVIOR MININGcomprising a visual indication that the first task is outside of the predetermined performance range (see Fig. 2A-E; ¶ 18-19, ¶ 31-33 and claim 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen and in view of Gordon to include the teaching of Roberts in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itani et al., (US 2015/0170107) discloses a method for throttled task scheduling based upon the observed task completion velocity of the end user includes measuring a period of time consumed in completing a set of task.
“Task Duration Estimation”, by Ryen  W. White and Ahmed Hassan Awadallah, Microsoft Research, In The Twelfth ACM International Conference on Web Search and Data Mining (WSDM ’19), February 11-15, 2019.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624